PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Gustav Otto, et al.
Application No. 17/325,046
Filing Date: May 19, 2021
Attorney Docket No. 065722-000247
For: ELECTROMAGNETIC ACTUATOR FOR A SPEAKER OR A SOUND TRANSDUCER WITH A HIGH-STRENGTH METAL CONNECTION BETWEEN THE VOICE COIL AND THE MAGNET SYSTEM

:
:
:
:
:	
:        DECISION ON PETITION
:
:
:
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed October 21, 2021, to accept a delayed submission of a certified copy of the foreign application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Steven McMahon Zeller appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of Austria Application No. A50442/2020 received on October 20, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-2600. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions